                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
          Plaintiff,                              )
                                                  )
 v.                                               )    NO. 2:19-cr-00013
                                                  )
 GEORGIANNA A.M. GIAMPIETRO,                      )
                                                  )
          Defendant.                              )

                                             ORDER

        A status conference was held on December 23, 2019. The Speedy Trial deadline was

waived.

        The trial in this case is CONTINUED until August 17, 2020, at 9:00 a.m. The parties

anticipate this trial take eleven (11) days. The pretrial conference is rescheduled for August 3,

2020, at 9:00 a.m. All lawyers who will try the case shall attend the pretrial conference. A status

conference is scheduled for April 3, 2020, at 4:30 p.m., with a follow up status conference

scheduled for June 19, 2020, at 10:30 a.m.

        Written status reports are due 48 hours prior to status conference dates.

        All pretrial motions shall be filed by June 5, 2020. Responses shall be filed by June 19,

2020. Any reply shall be filed by July 3, 2020.

        The Government shall give notice to the Defendant of its intent to use at trial evidence

under Federal Rule of Evidence 404(b)(2) sufficiently in advance of trial so as to afford Defendant

the opportunity to file a motion in limine regarding the same, if necessary. Federal Rule of



                                                 1




      Case 2:19-cr-00013 Document 89 Filed 01/02/20 Page 1 of 4 PageID #: 576
Evidence 404 motions to admit or exclude shall be filed by June 5, 2020. Responses shall be

filed by June 12, 2020. Any reply shall be filed by July 3, 2020.

       All expert disclosures shall be made by May 15, 2020, and any motions under Daubert are

due June 5, 2020.

       The Government shall file a status report on disclosure of all discovery to Defendant by

noon on each of the following dates: December 27, 2019; January 24, 2020; February 21,

2020; and March 27, 2020. These disclosures shall include, but not be limited to Section 4

disclosures. Classified Information Protection Act. These disclosures shall include classified

and unclassified material. Any and all such classified material shall be provided to the Court by

March 27, 2020.

                                          Speedy Trial Act

       The Court concludes that the period of delay occasioned by the granting of the Motion is

reasonable and is excludable under the Speedy Trial Act, 18 U.S.C. '' 3161, et seq. The Court

specifically finds that the interests of justice served by granting the continuance outweigh the

interests of the public and the Defendant in a speedy trial on the date previously scheduled. 18

U.S.C. ' 3161(h)(7)(A),(B). The Defendant is likely to be prejudiced if he is not adequately

prepared for trial despite due diligence, and the public interest will not be served if such prejudice

ultimately requires this case to be retried.

       The parties shall file the following by the close of business on July 3, 2020.

       1.      An agreed set of case specific jury instructions, with citations to supporting
               authorities.

       2.      Alternative versions of jury instructions on which there is not an agreement, with
               citations to supporting authorities.


                                                  2




    Case 2:19-cr-00013 Document 89 Filed 01/02/20 Page 2 of 4 PageID #: 577
       3.      An agreed verdict form or alternative versions where there I not agreement.

       4.      Motions in limine.

       5.      Witness List.

       6.      Exhibit List, with exhibits to be numbered sequentially without exceptions.

       7.      Expert Reports.

       8.      One-two page Joint Statement of the Case.

       Responses to motions in limine shall be filed by 4:00 p.m. on July 10, 2020. Parties shall

email a Word/Wordperfect version of all proposed instructions and verdict forms that are filed to

melissa_seay@tnmd.uscourts.gov.

       The parties are forewarned that motions filed after the deadlines set forth herein may not

be considered by the Court.

       Counsel for the parties shall comply timely with the discovery and motion provisions of

LCrR 12.01 and 16.01.

       The Defendant shall attend all Court proceedings in this case. If the Defendant is in

custody, the Government shall take all necessary actions to secure the timely presence of the

Defendant at all Court proceedings. Counsel for the Defendant shall make sure that street clothes

are available timely for the Defendant at trial.

                                        CJA Fund Requests

       In any request for CJA funds pursuant to 18 U.S.C. ' 3006A(e), counsel shall indicate

whether prior requests have been made, and if so, provide identifying information for those

requests.




                                                   3




    Case 2:19-cr-00013 Document 89 Filed 01/02/20 Page 3 of 4 PageID #: 578
  GIT IS SO ORDERED.

                                ___________________________________
                                WAVERLY D. CRENSHAW, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE




                                  4




Case 2:19-cr-00013 Document 89 Filed 01/02/20 Page 4 of 4 PageID #: 579
